DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 10/28/2021 has been entered.
Disposition of claims: 
Claims 2 has been canceled.
Claims 1 and 3-7 are pending.
Claims 1 and 4-5 have been amended.
The amendments to claims 1 and 4-5 have overcome the objections of claims 1 and 4-5 set forth in the last Office Action. The objections have been withdrawn.
The amendments to claim 1 regarding the limitation of “p” has overcome the rejections of claims 1 and 3-7 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claim 1 regarding the limitation of the substitution groups of R, R51 ~ R53 has overcome the rejections of claims 1 and 3-7 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraph from the bottom of page 10 through the first paragraph of page 16 of the reply filed 10/28/2021 regarding the rejections of claims 1, 3, and 7 over Kim/Lee/Merriam-Webster under 35 U.S.C. 103, the rejections of claim 5 over Kim/Lee/Katakura under 35 U.S.C. 103, and the rejections of claims 6-7 over Kim/Lee/Pang/Merriam-Webster under 35 U.S.C. 103 set forth in the Office Action of 8/4/2021 have been considered. 
Applicant argues that there is no guidance in Kim regarding how to select two or more materials as the first material (2nd paragraph of p12 of Applicant’s Remarks). 
Respectfully, the Examiner does not agree.
Kim discloses a compound (“first material” and “Formula 1-1” in [008]) used as a host of the luminescent layer (“emission layer”) of an organic electroluminescent element (“organic light emitting device” in [283]-[284]).
Kim teaches the luminescent layer of the device of Kim can include at least one first material represented by Formula 1-1 or Formula 1-2 of Kim ([283]-[285]). That is, Kim does not criticize, discredit, or otherwise discourage that the luminescent layer of the device of Kim comprises more than one first material. 
Kim even teaches use of two or more different first material represented by Formula 1 in an organic layer of the device of Kim ([039]). 
While there is no teaching-away in the disclosure of Kim, there is suggestion and motivation why an ordinary skill in the art is motivated to select two first materials of Kim used as the host materials of an organic electroluminescent element, based on the teaching of Lee.
Lee teaches that use of two host materials in the luminescent layer of an organic electroluminescent element is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]). 
Lee further teaches that the first host compound has hole transporting characteristics and the second host compound has electron transporting characteristics, thereby improving device efficiency ([031]). Lee exemplifies the first host compound including carbazoles ([029]) and the second host compound including triazines ([031]).
Compound 46 is a carbazole compound. Compound 48 is a triazine compound. Therefore, it would have been obvious to one of ordinary skills in the art to use the carbazole host material (Compound 46 of Kim) and the triazine host material (Compound 48) as host materials of the luminescent layer of an organic electroluminescent device.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that Kim does not disclose the first material such as Compound 46 has a problem of crystallization. Applicant further argues that there is no connection of Lee’s benefit (i.e. suppressing crystallization of one host material) to the compounds of Kim (last paragraph of page 12 through the 1st paragraph of page 13).
Respectfully, the Examiner does not agree.
The crystallization issue when the first material such as Compound 46 is used alone is taught by Lee. 
Lee teaches the first host material including carbazole has a disadvantage in that it can be easily crystallized by heat ([029]-[030]).
Lee teaches that use of two host materials in the luminescent layer of an organic electroluminescent element is beneficial because the second host material can suppress 
Lee exemplifies carbazole as the first host compound ([029]) and triazine as the second host compound ([031]).
Therefore, based on the teaching of Lee, use of two host materials including a carbazole host material (i.e. Compound 46 of Kim) and a triazine host material (i.e. Compound 48 of Kim) can suppress crystallization of the first host material and improve device efficiency.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that the exemplified host combinations of Lee’s host materials (e.g. CBP and Balq) do not share any common core structure. Applicant further argues that none of the specified second host material of Kim in paragraph 0286 have a similar core structure than compound 46 (2nd paragraph of page 13).
Respectfully, the Examiner does not agree.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches 
Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
That is, the disclosure by Kim and the disclosure of Lee are not limited to the specific embodiments.
Furthermore, Lee provides in-detail guidance to select two host compounds. Lee teaches carbazole as the first host compound ([029]) and triazine as the second host compound ([031]).
The Compound 46 is a carbazole compound. The Compound 48 is a triazine compound. Therefore, it would have been obvious to one of ordinary skills in the art to use the carbazole host material (Compound 46 of Kim) and the triazine host material (Compound 48) as host materials of the luminescent layer of an organic electroluminescent device, based on the teaching of Lee.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that there would have existed no recognized problem or need in the art to pick and combine compound 46 and compound 48 in Kim (last paragraph of page 14).
Respectfully, the Examiner does not agree.
As outlined above, Lee teaches the first host material including carbazole has a disadvantage in that it can be easily crystallized by heat ([029]-[030]).
Lee teaches that use of two host materials in the luminescent layer of an organic electroluminescent element is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]). Lee further teaches that the first host compound has hole transporting characteristics and the second host compound has electron transporting characteristics, thereby improving device efficiency ([031]).
Lee exemplifies carbazole as the first host compound ([029]) and triazine as the second host compound ([031]).
Therefore, based on the teaching of Lee, use of two host materials including a carbazole host material (i.e. Compound 46 of Kim) and a triazine host material (i.e. Compound 48 of Kim) can suppress crystallization of the first host material and improve device efficiency.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that picking the combination of compound 46 and compound 48 from 14,878 combinations would not be pursuing “the known potential solutions” from “a finite number of identified, predictable potential solutions to the recognized need or problem” 
Respectfully, the Examiner does not agree.
An ordinary skill in the art would have motivation and suggestion provided by Lee to select the second host material.
Lee teaches that use of two host materials in the luminescent layer of an organic electroluminescent element is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]). Lee further teaches that the first host compound has hole transporting characteristics and the second host compound has electron transporting characteristics, thereby improving device efficiency ([031]).
Lee exemplifies carbazole as the first host compound ([029]) and triazine as the second host compound ([031]).
There are finite number of triazine host materials among the 173 exemplified first host material of Kim ([210]). An ordinary skill in the art would not need to arbitrarily select one of entire 173 examples because Lee provides guidance to select the second host compound. That is, the choices of the first compound and the second compound are motivated by the teaching of Lee.
An ordinary skill in the art would recognize the Compound 48 of Kim as a known triazine material which can be used as the second host material with the carbazole-based first host material of the phosphorescent organic electroluminescent element to suppress the crystallization issue of the first host compound and improve the device efficiency.
For at least this reason, the applicant’s argument is not found to be persuasive.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0005979 A1, hereafter Kim) in view of Lee et al. (US 2006/0103298 A1, hereafter Lee), as evidenced by Merriam-Webster online dictionary (a screen shot of definition of “light” is attached, https://www.merriam-webster.com/dictionary/light, hereafter Merriam-Webster).
Regarding claims 1 and 3, Kim discloses a compound (“first material” and “Formula 1-1” in [008]) used as a host of the luminescent layer (“emission layer”) of an organic electroluminescent element (“organic light emitting device” in [283]-[284]).
Kim exemplifies the host compound (Compound 46 and Compound 48 in [210]) as a subspecies of Formula 1-1 of Kim, as shown below.

    PNG
    media_image1.png
    366
    662
    media_image1.png
    Greyscale

Kim exemplifies an organic electroluminescent element (“Example 1-1” in [356]-[358]) comprising an anode (ITO), a plurality of organic layers including a luminescent layer (“emission layer”), and a cathode (Al), wherein the luminescent layer contains a phosphorescent compound (Ir(ppy)3) and a host compound (Compound 1).
Kim does not disclose a specific organic electroluminescent element comprising Compound 46 of Kim; however, Kim does teach the host compound of Kim represented by general Formula 1-1 of Kim can be used as the host of the luminescent layer of an electroluminescent element ([283]-[284]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent element of Kim (Example 1-1) by substituting the host Compound 1 of Kim with the Compound 46 of Kim, as taught by Kim.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of known host compounds of the known organic electroluminescent element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Compound 46 is an example compound disclosed by Kim. The choice of Compound 46 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent element.
The resultant device comprises an anode (ITO), a plurality of organic layers including a luminescent layer, and a cathode (Al), wherein the luminescent layer contains a phosphorescent compound (Ir(ppy)3) and a host compound A (Compound 46 of Kim).
The organic electroluminescent element of Kim does not comprise two host compounds; however, Kim does teach the luminescent layer of the electroluminescent element can include at least one host compound having structure of general Formula 1-1 of Kim ([283]-[285]).
Lee teaches that use of two host materials in the luminescent layer of an organic electroluminescent element is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]).
Lee further teaches that the first host compound has hole transporting characteristics and the second host compound has electron transporting characteristics, thereby improving device efficiency ([031]). Lee exemplifies the first host compound including carbazoles ([029]) and the second host compound including triazines ([031]).
Lee further teaches a ratio of the first host compound to the second host compound being in the range of 10:90 ~ 90:10 (“second host compound has weight ratio of 0.3 to 3 with respect to the first host compound having weight ratio of 1 in [033]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent element of Kim by adding the second host material of Compound 48 of Kim in the luminescent layer of the electroluminescent element of Kim with the ratio of the host compound A to the host compound B being in the range of 10:90 ~ 90:10, as taught by Kim and Lee.
The motivation of doing so would provide suppress crystallization of the first host material and improve device efficiency, as taught by Lee.
Compound 46 of Kim is a known emission layer host material (an example of Formula 1-1 of Kim) having hole transporting characteristics because the compound is a carbazole derivative. Compound 48 of Kim is a known emission layer host material (an example of Formula 1-1 of Kim) having electron transporting characteristics because the compound is a triazine derivative. Lee teaches a luminescent layer of an organic electroluminescent element comprising a host compound having hole transporting characteristics and the other host compound having an electron hole transporting characteristics. Thus, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent element.
The resultant device comprises an anode (ITO), a plurality of organic layers including a luminescent layer, and a cathode (Al), wherein the luminescent layer contains a phosphorescent compound (5% Ir(ppy)3), a host compound A (Compound 46 of Kim), and a host compound B (Compound 48 of Kim); and the ratio of the host compound A to the host compound B being in the range of 10:90 ~ 90:10.
The Compound 46 of Kim has the identical structure as Applicant’s host compound A, wherein X includes a structure represented by Formula (5), wherein Ring a is Formula (a5); X51 is C-R; Ring b is Formula (b5); L1 is not selected; L2 is a C6 ~ C22 aromatic hydrocarbon cyclic group (phenyl); p of L1 is 0; p of L2 1; R, R51 ~ R53 are each hydrogen atom; R1
The Compound 48 of Kim has the identical structure as Applicant’s host compound B, wherein X includes a structure represented by Formula (5), wherein Ring a is Formula (a5); X51 is C-R; Ring b is Formula (b5); L1 is not selected; L2 is a C6 ~ C22 aromatic hydrocarbon cyclic group (phenyl); p of L1 is 0; p of L2 1; R, R51 ~ R53 are each hydrogen atom; R2 is a 6-membered nitrogen-containing heterocyclic group (diphenyltrizaine group); and m is 1.
The organic electroluminescent element of Kim as modified by Lee reads on the claim limitation above but fails to teach (11) HOMO energy level of host compound A – HOMO energy level of host compound B                                 
                                    >
                                
                             0.15 eV.
It is reasonable to presume that the organic electroluminescent element of Kim as modified by Lee meets the limitations of (11) HOMO energy level of host compound A – HOMO energy level of host compound B                                 
                                    >
                                
                             0.15 eV.
Support for said presumption is found in the use of like material which result in the claimed property.
The instant specification (Table 5; [074]) discloses that the HOMO of Applicant’s Compound 502a being –5.10 eV; and the HOMO of Applicant’s Compound 501a being –5.26, respectively.
The Applicant’s Compound 502a has the identical structure as the host compound A (Compound 46 of Kim), and the Applicant’s Compound 501a has the identical structure as the host compound B (Compound 48 of Kim).
Thus, the HOMO energy of the host compound A of Kim (Compound 46) being –5.10 eV; and the HOMO energy of the host compound B of Kim (Compound 48) being –5.26 eV, respectively.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The organic electroluminescent element of Kim as modified by Lee meets the limitation (11) HOMO energy level of host compound A (–5.10 eV for Compound 46 of Kim) – HOMO energy level of host compound B (–5.26 eV for Compound 481 of Kim)] = 0.16 eV, which is equal or larger than 0.15 eV, meeting all the limitations of claims 1 and 3.
Regarding claim 7, the organic electroluminescent element of Kim as modified by Lee reads on all the limitations of claim 1 as outlined above. 
The device comprises an anode (ITO), a plurality of organic layers including a luminescent layer, and a cathode (Al), wherein the luminescent layer contains a phosphorescent compound (Ir(ppy)3), a host compound A (Compound 46 of Kim), and a host compound B (Compound 48 of Kim); and the ratio of the host compound A to the host compound B being in the range of 10:90 ~ 90:10.
Applicant claims a lighting device in claim 7. However, neither independent claim 1 nor dependent claim 7 requires any specific structural or material of the lighting device.
Thus, the claim term of “light” of the lighting device is interpreted to mean “to become light” or “to illuminate”, as evidenced by Merriam-Webster. 
An organic electroluminescent element of Kim in view of Lee is equated with a lighting device because the organic electroluminescent element is a device which is capable of illuminating light.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0005979 A1) in view of Lee et al. (US 2006/0103298 A1) as applied to claims 1, 3, and 7 above, further in view of Katakura et al. (WO 2009/107497, English translated document combined with the original patent document is attached, hereafter Katakura).
Regarding claim 5, the organic electroluminescent element of Kim as modified by Lee reads on all the limitations of claim 1 as outlined above. 
The device comprises an anode (ITO), a plurality of organic layers including a luminescent layer, and a cathode (Al), wherein the luminescent layer contains a phosphorescent compound (Ir(ppy)3), a host compound A (Compound 46 of Kim), and a host compound B (Compound 48 of Kim) ; and the ratio of the host compound A to the host compound B being in the range of 10:90 ~ 90:10.
Applicant claims: (14) a luminescence maximum wavelength of luminescence spectrum in a solution of the phosphorescent compound is 470 nm or less; (15) HOMO energy level of phosphorescent compound – HOMO energy level of host compound B                                 
                                    >
                                
                             0.35 eV; and (16) a ratio of the host compound A to the host compound B is in the range of 10:90 ~ 90:10.
The phosphorescent compound of the organic electroluminescent element of Kim as modified by Lee (Ir(ppy)3) does not meet the limitations (14) and (15) above.
Katakura discloses a phosphorescent compound (“Ir-15” in [121]; “phosphorescent dopant” in [118]) having structure as shown below. 

    PNG
    media_image2.png
    238
    496
    media_image2.png
    Greyscale

Katakura teaches that the phosphorescent compound can be used as a phosphorescent dopant of an organic electroluminescent element together with a host compound ([030]-[031], [083]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent element of Kim as modified by Lee by substituting the phosphorescent dopant of the luminescent layer with the phosphorescent compound of Katakura (Ir-15) as taught by Katakura. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the phosphorescent dopant material of the organic electroluminescent element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent element.
The resultant device comprises an anode (ITO), a plurality of organic layers including a luminescent layer, and a cathode (Al), wherein the luminescent layer contains a phosphorescent compound (Ir-15 of Katakura), a host compound A (Compound 46 of Kim), and a host 
The organic electroluminescent element of Kim as modified by Lee reads on the claim limitation above but fail to teach that (14) a luminescence maximum wavelength of luminescence spectrum in a solution of the phosphorescent compound is 470 nm or less; and (15) HOMO energy level of phosphorescent compound – HOMO energy level of host compound B                                 
                                    >
                                
                             0.35 eV.
It is reasonable to presume that the organic electroluminescent element of Kim as modified by Lee meets limitations (14) a luminescence maximum wavelength of luminescence spectrum in a solution of the phosphorescent compound is 470 nm or less; and (15) HOMO energy level of phosphorescent compound – HOMO energy level of host compound B                                 
                                    >
                                
                             0.35 eV.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses a phosphorescent compound of Applicant’s D-13, wherein the compound has a HOMO energy level of –4.33 eV and a luminescence maximum wavelength in a solution of 466 nm (Table 11 in [120]; [236]).
The phosphorescent compound of Katakura (Ir-15) has identical structure as Applicant’s D-13.
Therefore, the phosphorescent compound of Katakura (Ir-15) meets the limitations (14) a luminescence maximum wavelength of luminescence spectrum in a solution of the phosphorescent compound is 470 nm or less (466 nm); and (15) HOMO energy level of phosphorescent compound (–4.33 eV) – HOMO energy level of host compound B (Compound 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0005979 A1) in view of Lee et al. (US 2006/0103298 A1) as applied to claims 1, 3, and 7 above, further in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang), as evidenced by Merriam-Webster online dictionary (a screen shot of definition of “light” is attached, https://www.merriam-webster.com/dictionary/light).
Regarding claims 6-7, the organic electroluminescent element of Kim as modified by Lee reads on all the limitations of claim 1 as outlined above. 
The device comprises an anode (ITO), a plurality of organic layers including a luminescent layer, and a cathode (Al), wherein the luminescent layer contains a phosphorescent compound (Ir(ppy)3), a host compound A (Compound 46 of Kim), and a host compound B (Compound 48 of Kim); and the ratio of the host compound A to the host compound B being in the range of 10:90 ~ 90:10.
Kim does not disclose a specific display comprising the organic electroluminescent element of Kim as modified by Lee.
Pang discloses a display (“flexible active matrix OLED display” in Fig. 3) comprising an organic electroluminescent element (“C: OLED” in Fig. 3).
Kim, Lee, and Pang are analogous in the field of organic electroluminescent element.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent element of Kim as modified by Lee by incorporating the element in the display of Pang, as taught by Pang.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic electroluminescent element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display.
The modification provides a display comprising the organic electroluminescent element of Kim as modified by Lee, meeting all the limitations of claim 6.
The display of Kim as modified by Lee and Pang emits light because the display comprises a light emitting element (electroluminescent element of Kim as modified by Lee).
Applicant claims a lighting device in claim 7. However, neither independent claim 1 nor dependent claim 7 requires any specific structural or material of the lighting device.
Thus, the claim term of “light” of the lighting device is interpreted to mean “to become light” or “to illuminate”, as evidenced by Merriam-Webster. 
The display of Kim as modified by Lee and Pang is equated with a lighting device because the display illuminates light, meeting all the limitations of claim 7.

Claim Objections/Allowable subject matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
As outlined above, Kim in view of Lee is a representation of the closest prior art. As described in more detail above, the organic electroluminescent element taught by Kim in view of Lee comprises host compound A and host compound B in the luminescent layer, wherein both host compounds A and B read on the structural limitations and the HOMO energy limitation (i.e. HOMO energy level of the host compound A – HOMO energy level of the host compound B is larger than 0.15 eV) as required in claim 1.
However, claim 4 additionally requires additional energy relationship, wherein the excited triplet state energies of both compounds A and B are larger than 3.0 eV and LUMO energy level of the host compound A – LUMO energy level of the host compound B is larger than 0.15 eV.
Kim in view of Lee does not teach two host compounds wherein the two compounds read the limitation of the excited triplet state energy and the LUMO energy relationship as required in claim 4. The prior art does not teach or motivate modifying the organic electroluminescent element of Kim in view of Lee such that two host compounds meet both structural limitation and HOMO/LUMO/excited triplet energy limitations as required in claims 1 and 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786